UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-6648


CURTIS L. KING,

                  Plaintiff - Appellant,

          v.

JON OZMINT; WARDEN CARTLEDGE; MAJOR LEWIS; CAPT. MURSIER;
LT. STEVEN; LT. CROUTCH; SGT. MACKY; SGT. WRIT; OFC.
CURHLEY; DR. MCCREE; RN CRAWFORD; RN ANDREW; RN BLACK; MALE
OFFICER YOUNG; CYNTHIA CHERNECKI,

                  Defendants - Appellees,

          and

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Known and unknown
officials in official and individual capacity security
medical,

                  Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Terry L. Wooten, District Judge.
(0:11-cv-01455-TLW-PJG)


Submitted:   July 9, 2012                    Decided:   August 7, 2012


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Curtis L. King, Appellant Pro Se.     Brian E. Sopp, BARNES,
ALFORD,   STORK & JOHNSON,  Columbia,   South  Carolina, for
Appellees.



Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Curtis L. King seeks to appeal the district court’s

order denying his motion for reconsideration.                        This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),      and   certain   interlocutory         and   collateral        orders,   28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                      The order King

seeks   to    appeal   is    neither   a       final   order   nor    an   appealable

interlocutory or collateral order.                 Accordingly, we dismiss the

appeal for lack of jurisdiction.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                            DISMISSED




                                           3